IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


BETTY LOU COYLE,                          : No. 29 WAL 2016
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
REED B. COYLE, III,                       :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.